Citation Nr: 1026772	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).

The Board notes that, in a February 2007 rating decision, the RO 
denied the Veteran's claim for an increased rating for diabetes 
mellitus, including erectile dysfunction and onychomycosis, rated 
20 percent disabling; granted service connection for peripheral 
neuropathy of the bilateral lower extremities, assigning a 20 
percent rating for each respective extremity; granted service 
connection for peripheral neuropathy of the bilateral upper 
extremities, assigning a 10 percent rating for each respective 
extremity; and denied claims for service connection for 
chloracne, spina bifida, and cervical stenosis, status post 
posterior cervical laminectomy and for paragraph 29 benefits 
related to this last claim.  In March 2007, the Veteran filed a 
statement in support of claim (VA Form 21-4138).  In that 
document, the Veteran wrote, "I would like to file a notice of 
disagreement (NOD) on the rating decision dated [February 2007].  
All of my conditions are getting worse."  He then listed the 
cervical stenosis and paragraph 29 claims, and asked that the RO 
review an attached medical statement from Dr. Feldman relating to 
the cervical stenosis surgery.

The RO subsequently issued an April 2008 statement of the case 
(SOC) as to the denial of service connection for cervical 
stenosis and paragraph 29 benefits, but did not issue a SOC as to 
the other issues noted above.  The Board notes that the Veteran 
did not file a substantive appeal in response to the April 2008 
SOC; therefore, the issues of entitlement to service connection 
for cervical stenosis and related paragraph 29 benefits are not 
before the Board.  See 38 C.F.R. § 20.202 (2009).  However, the 
Board finds that the March 2007 statement in support of claim 
could be construed as a notice of disagreement as to the other 
adjudicative determinations in the February 2007 rating decision.  
See 38 C.F.R. § 20.201 (requiring Veteran to specify issue as to 
which he is appealing when multiple claims decided); Palmer v. 
Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, 
and will continue to be, liberal in determining what constitutes 
a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 
(Feb. 3, 1992)).

While the Board has the authority to determine its own 
jurisdiction, given that the claim for service connection 
for PTSD is being remanded, the Board finds that referral 
of these claims to the Agency of Original  Jurisdiction 
(AOJ) to consider in the first instance whether the March 
2007 statement constitutes a NOD as to the denial of an 
increased rating for diabetes, higher initial ratings for 
bilateral upper and lower extremity peripheral neuropathy, 
and service connection for spina bifida and chloracne, is 
appropriate.  If the AOJ finds that the March 2007 
statement is not a NOD as to any claim adjudicated in the 
February 2007 rating decision, it should issue a decision 
as to the adequacy of the NOD and provide notice to the 
Veteran of his right to appeal this determination.  See 
38 C.F.R. § 20.101(c) (2009) (claimants have the right to 
appeal AOJ determinations relating to adequacy of NOD).  
These matters are  therefore referred to the AOJ for 
appropriate consideration.  In addition, as the Veteran 
has submitted evidence of unemployability, the AOJ should 
consider entitlement to a TDIU along with any claim for a 
higher rating over which it has jurisdiction.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For the reasons discussed below, the claim for service connection 
for PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

Review of the record indicates that the Veteran's claim for 
service connection for PTSD requires additional development. 

Throughout the record, the Veteran has indicated that he 
currently receives Social Security Administration (SSA) 
Disability benefits.  The claims file currently does not contain 
any records from the SSA's disability determination.  The Board 
notes that the VA has a duty to obtain SSA records when it has 
actual notice that the Veteran was receiving SSA disability 
benefits and these records are potentially relevant.  See Golz v. 
Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The Board 
cannot say that these records are not relevant to the issue of 
entitlement to service connection for PTSD; consequently, a 
remand to identify and obtain these records is warranted. 

In addition, although the Veteran served in Vietnam, the Veteran 
does not claim to be a combat Veteran.  The Veteran's DD Form 214 
indicates that the Veteran's military occupational specialty was 
that of an inventory management specialist, equivalent to a 
civilian inventory clerk.  Amongst the Veteran's claimed 
stressors, he reported that, while on temporary duty, he was 
present at Da Nang on July 15, 1967 when the enemy subjected the 
base to rocket and mortar attacks.  The Veteran's service 
personnel records of record indicate that, at the time of the 
attack, the Veteran was stationed at Phan Rang Air Base.  In 
reviewing the file, however, the Board notes that, in its June 
2004 request for records, the RO did not request the Veteran's 
complete service personnel file.  Therefore, in order to assist 
the Veteran with his claim, the AMC/RO must procure the rest of 
Veteran's service personnel records, to include all TDY orders, 
and associate them with the claims file.  If, as a result of this 
development, a stressor is verified, the AMC/RO should provide 
the Veteran with a VA PTSD examination.  Moreover, VA has 
recently issued an amendment to the PTSD regulations that 
liberalizes in some cases the evidentiary standard for 
establishing an in-service noncombat stressor.  See 75 Fed. Reg 
39843-01 (July 13, 2010), to be codified at 38 C.F.R. 
§ 3.304(f)(3).  The RO should take appropriate action in 
accordance with this new regulation, to include an examination by 
and opinion from a VA psychiatrist or psychologist if one is 
warranted under the new regulation in the absence of stressor 
verification.

Accordingly, the claim for service connection for PTSD is 
REMANDED for the following action:

1.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, 
including any SSA administrative decision and 
the underlying medical records SSA relied 
upon in making its decision.

2.  The AMC/RO must obtain from the National 
Personnel Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
remainder of the Veteran's service personnel 
records, including all records of his 
assignments, whether permanent or temporary 
duty stations, all travel orders, and all TDY 
orders.  The RO must associate all documents 
obtained with the claims file and verify 
whether the appellant had service in Vietnam.

3.  The AMC/RO must take further action in 
accordance with the applicable PTSD 
regulations, including the above-cited recent 
amendment, to include examination by a VA 
psychiatrist or psychologist to the extent 
that such examination is warranted under the 
new PTSD regulation cited above.

4.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim for 
service connection for PTSD.  If any benefit 
sought remains denied, the Veteran and his 
representative must be furnished an SSOC and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


